Filed 6/21/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 105







In the Matter of J.M. 



-------------------------



Lloyd C. Suhr, Assistant 

State’s Attorney, 		Petitioner and Appellee



v.



J.M., 		Respondent and Appellant







No. 20100398







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Lloyd C. Suhr, Assistant State’s Attorney, 514 E. Thayer Ave., Bismarck, N.D. 58501, for petitioner and appellee; submitted on brief.



Steven M. Light, 300 NP Avenue, #201, Fargo, N.D. 58102, for respondent  and appellant; submitted on brief.

Matter of J.M.

No. 20100398



Per Curiam.

[¶1]	J.M. appeals from a trial court order denying his petition for discharge and continuing his commitment as a sexually dangerous individual.  He argues the State did not prove by clear and convincing evidence he has serious difficulty controlling his behavior and remains a sexually dangerous individual.  We conclude the trial court did not clearly err in denying J.M.’s petition for discharge and affirm the trial court’s order under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner